 1

 2
                                     IN THE UNITED STATES DISTRICT COURT
 3
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                              OAKLAND DIVISION
 5

 6    UNITED STATES OF AMERICA,                               Case No.: CR 18–232 JST
 7                      Plaintiff,                            [PROPOSED] ORDER TO SET CHANGE
                                                              OF PLEA HEARING
 8             v.
 9    DAVEY WAYNE HUDSON,
10                      Defendant.
11

12             Pursuant to the parties’ Stipulation, it is hereby ORDERED that this matter shall be set for
13    change of plea on February 15, 2019, at 9:30 a.m. Further, for good cause shown, pursuant to facts
14    set forth in the parties’ Stipulation, time is excluded between February 8, 2019, through February 15,
15    2019, under 18 U.S.C. § 3161(h)(7)(B)(iv).
16             IT IS SO ORDERED.
17

18    Dated:        February 12, 2019
                                                              HONORABLE JON S. TIGAR
19                                                            United States District Judge
20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER TO SET CHANGE OF PLEA HEARING
     DAVEY WAYNE HUDSON, CR 18–232 JST
                                                          1
